DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 9693820. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed to systems with a catheter arranged to pass through an introducer, and means for detecting when the catheter passes through the introducer.  The differences in the claims amount to only minor variations, which would be obvious to one of ordinary skill in the art within the context of detecting when a catheter passes through an introducer.

Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10939964. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed to systems with a catheter arranged to pass through an introducer, and means for detecting when the catheter passes through the introducer.  The differences in the claims amount to only minor variations, which would be obvious to one of ordinary skill in the art within the context of detecting when a catheter passes through an introducer.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-10 and 13-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Markowitz et al. (US 2009/0265128; hereinafter Markowitz) in view of Neidert et al. (US 2010/0036238; hereinafter Neidert).
Markowitz shows a system for detecting a relative position of a catheter and an introducer while the catheter and the introducer are in a human body (introducer can be tracked relative to the patient and to the mapping catheter [0107]), the catheter comprising an electrode, the system comprising: 
an electric-field-based positioning system (PSU 40, [0066], [0071], [0112]); 
an electronic control unit (ECU) electrically coupled to said electric-field- based positioning system (PSU 40, [0112]) and operable to do the following: 
drive currents through a plurality of patch electrodes on a surface of the body and measure a resulting voltage from the catheter electrode ([0073], [0112]); 
disregard said measured resulting voltage if the catheter electrode is within the introducer ([0374]-[0379], [0381]-[0382], [0390]-[0391], Figure 36).  
Markowitz also shows wherein the ECU is further operable to (E) generate a map of a portion of the human body using the measured resulting voltage if the catheter electrode is outside the introducer ([0391]);  where the ECU is further operable to indicate to a user, using a signal from the ECU, when the ECU disregards the measured resulting voltage ([0374]-[0379]); where the ECU is further operable to indicate to a user, using a signal from the ECU, when the catheter electrode exits or enters the introducer ([0374]-[0379]); further comprising a display, and where the ECU is further operable to indicate, using a signal from the ECU, on the display when the ECU disregards the measured resulting voltage, where the indication comprises one or more of a value, an illuminated light, text, and a sound ([0374]-[0379]).

Markowitz fails to show the catheter comprising at least one marker band and the introducer comprising a proximity sensor adapted to sense the marker band, monitor a first signal originating from the proximity sensor to determine when the at least one marker band passes the proximity sensor; analyze said first signal to determine whether the catheter electrode is within the introducer.
Neidert discloses a device and method for assessing extension of a deployable object.  Neidert teaches a medical instrument with a first element (coil), with a deployable object disposed and movable within the medical instrument and having a second element (or plurality of elements; high magnetic permeability cores) which electromagnetically interacts with the first element (abstract, [0017]-[0018], [0020], [0025]-[0028]).  The first element may be considered a proximity sensor, and the plurality of high magnetic permeability cores may be considered a plurality of marking bands.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Markowitz to utilize a proximity sensor based system for determining the relative position of one medical instrument being deployed from another as taught by Neidert, as Markowitz recognizes that other position determining systems may be employed ([0108], Markowitz), and a proximity sensor based system will be particularly beneficial as described by Neidert in order to more accurately measure at the distal end of the device and avoid measurement errors caused by a deflected tip of the device ([0014], Neidert).

Markowitz also fails to show:
wherein the ECU is further operable to do the following: monitor a second signal originating from the proximity sensor to determine when another of the at least one marker band passes the proximity sensor, where the another of the at least one marker band corresponds to a second catheter electrode; display a value representing the number of signals originating from the proximity sensor.  
wherein a position of each marker band of the at least one marker band proximal the proximity sensor corresponds to the respective catheter electrode proximal a distal end of the introducer and the ECU is further operable to determine, based on the respective marker bands passing the proximity sensor, when each respective catheter electrode enters or exits the introducer.

In regards to the limitation: monitoring a second signal originating from the proximity sensor to determine when another of the at least one marker band passes the proximity sensor, where the another of the at least one marker band corresponds to a second catheter electrode; and d ddisplaying a value representing the number of signals originating from the proximity sensor, while the combined invention of Markowitz and Neidert does teach tracking a plurality of the electrodes on the device, the combined invention fails to teach displaying a value representing the number of signals.  However, Markowitz does recognize that the sheathing data may be displayed in various ways ([0378]-[0379]), and therefore it would have been an obvious design choice to one of ordinary skill in the art at the time the invention was made, to have displayed the data in any form which would allow the user to easily understand which of the electrodes are sheathed, such as by displaying the number of collected signals which would correspond to the number of unsheathed electrodes.
In regards to the limitation: wherein a position of each marker band of the at least one marker band proximal the proximity sensor corresponds to the respective catheter electrode proximal a distal end of the introducer and the ECU is further operable to determine when each respective catheter electrode enters or exits the introducer based on the respective marker bands passing the proximity sensor, the combined invention of Markowitz and Neidert would read on the limitation as described above, as Markowitz comprises a plurality of electrodes on the mapping catheter.


Claims 11 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Markowitz et al. (US 2009/0265128; hereinafter Markowitz) in view of Neidert et al. (US 2010/0036238; hereinafter Neidert) as applied to claims 6 and 17 above, and further in view of Chang et al. (US 7720521; hereinafter Chang).
Markowitz fails to show wherein the catheter further comprises a first memory device adapted to store dimension information about the catheter including an overall length of the catheter and a location of the at least one marker band and where in   the ECU reads the dimension information in analyzing the first signal to determine whether the catheter electrode is within the introducer.
Chang discloses methods and systems involving tracking medical instruments in a patient.  Chang teaches that storage device may include calibration data including the location of a position sensor on a catheter, and the length or size of the catheter.  
It would have been obvious to one of ordinary skill in the art, before the invention was made, to have modified the combined invention of Markowitz and Neidert to store data regarding the length of the catheter and the location of the position sensors on the catheter as taught by Chang, as this information will allow for a more accurate determination of the location of the distal end of the catheter to be obtained.

Claims 12 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Markowitz et al. (US 2009/0265128; hereinafter Markowitz) in view of Neidert et al. (US 2010/0036238; hereinafter Neidert) and Chang et al. (US 7720521; hereinafter Chang) as applied to claims 11 and 19 above, and further in view of Govari et al. (US 2007/0185397; hereinafter Govari).
Markowitz fails to explicitly state that the storage may be an EEPROM.  
Govari discloses calibration of medical catheters used in an electrode based positioning system ([0028]-[0030]).  Govari teaches using a single storage unit (Figure 2a) or a plurality of storage units (Figure 2b) to store various calibration related data to the catheters, including specifically EEPROM type storage units ([0037]).
It would have been obvious to one of ordinary skill in the art, before the invention was made, to have modified the combined invention of Markowitz, Neidert, and Chang to utilize a plurality of storage units as taught by Govari, in order to provide for storage of additional calibration data both in the catheter and in the detector, so that different types of catheters may be utilized with the detector.  EEPROM type storage units in particular will allow for electronically erasing the data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793